DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “a method of driving a display device, comprising: after a transmittance of a liquid crystal panel changes by 10%, controlling a temperature of a liquid crystal layer to be not less than 60°C and not more than a nematic-isotropic phase transition temperature Tni-20C ” including the remaining limitations.
	Claims 2-3 are allowable, at least, because of their dependencies on claim 1.
	Examiner Note: Tomikawa et al (Japanese Pub. No. 2019028257 (same assignee), English translation provided by applicant), in paragraph [0010] discloses a display device with a cooling means for maintaining a liquid crystal layer below the transition temperature but fails to provide any specifics about the transmittance percentage and 20°C below the transition temperature but not less than 60° C.
No other relevant reference was found. 
Regarding Claim 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 4, and specifically comprising the limitation of “. a transmittance measuring device configured to measure a transmittance of the liquid crystal panel; and a cooling device, wherein, after a result of measurement of the transmittance by the transmittance measuring device changes by 10% relative to a default value, the cooling device is controlled to raise a temperature of the liquid crystal layer” including the remaining limitations.  
Claims 5-8 are allowable, at least, because of their dependencies on claim 4.
Examiner Note: No relevant reference worth mentioning was found for claim 4.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879